Martin, J.
The plaintiffs sought a judgment declaring the defendants to be their slaves. There was a verdict and judgment for the latter, and the former appealed. The defendants were claimed as part of the inheritance of a Mrs. Daigle, which had devolved on the plaintiffs. Frangoise pleaded the general issue, and averred herself to be a free woman, duly emancipated by her former master; and the other two defendants were stated to be her children, statu-liberi, bequeathed to her, and to be emancipated at their majority.
*529The record proves that Frangoise was the slave of Anne Mazerolle, the wife of Jean Daigle; that, at her death, Fran* goise was sold by the Court of Probates, and purchased by Jean Daigle, who, afterwards, by a notarial act, emancipated her, and by his will recognized her emancipation, and bequeathed to her Constance and Seraphina, her children, to be liberated at the age of majority.
Under the directions of the court the jury considered Constance and Seraphine as not legally in court and parties to the suit.
It does not appear to us that the plaintiffs are injured by this judgment.* The record shows that Frangoise and her children, ceased to be, by the sale of the Court of Probates, part of the estate of the person whose inheritance they claim, and became part of the estate of Jean Daigle, who emancipated the mother, and bequeathed to her the two children, under the condition of their future emancipation;

■Judgment affirmed:


 The judgment below was “ in favor of the defendant Frangoise, and that tho defendants Constance and Séraphiüe be dismissed they not having been duly made parties.”